Title: To George Washington from Major General Artemas Ward, 20 March 1777
From: Ward, Artemas
To: Washington, George



Sir
Boston March 20th 1777

Agreeable to your request I have settled those Accounts respecting the Arms that were purchased by your direction, which were not before settled. The money which I received I have paid into the hands of Mr Hancock, Deputy Paymaster General in this Department; his Receipts for the same, together, with Copies of the Accounts settled, I herewith inclose.
Your Favour of the third of March came duly to hand, and agreeable to your desire, I have this day resigned my command to General Heath.
Please, Sir, to accept my sincere Congratulation upon the Success which has attended the Army of the United States under your Excellency’s Command, and my most devout and ardent Wishes that Heaven may crown your future Efforts with complete and glorious

Success. I am Sir, most respectfully Your Excellency’s Obedient Humble Servant

Artemas Ward

